Filed 1/5/22 P. v. Deneef CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D077979

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. SCN386272)

STEVEN JAMES DENEEF,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Carlos O. Armour, Judge. Affirmed as modified.
          Susan K. Shaler, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina, Melissa Mandel, and Amanda E. Casillas, Deputy Attorneys
General, for Plaintiff and Respondent.
      Steven James Deneef forced six-year-old Savanna R. to orally copulate
him, touched her genital area, and showed her pornography. Deneef appeals
his convictions on various sex offenses, arguing expert testimony related to
the “child sexual abuse accommodation syndrome” (CSAAS) is categorically
inadmissible and claiming the related jury instruction (CALCRIM No. 1193)
impermissibly lessened the prosecution’s burden of proof. But guiding
precedent compels the conclusion that appropriately tailored evidence is
admissible for the limited purpose of disabusing jurors of misconceptions or
myths that might affect their assessment of a complaining witness’s
credibility. Once such evidence is properly admitted, CALCRIM No. 1193
accurately instructs how to use it for that limited purpose. We accept
Deneef’s final claim that his $154 criminal justice administration fee must be
vacated pursuant to recent legislation and as so modified, affirm.
             FACTUAL AND PROCEDURAL BACKGROUND1
      Deneef married Heidi in 2014 and was a father figure to her young
daughter, Savanna. Intermittently incarcerated and coping with a substance
abuse problem, Deneef’s and Heidi’s relationship became “chaos” by
September 2017. Heidi filed for divorce that month and obtained a
restraining order after a domestic violence incident that Savanna witnessed.
That was the last time either she or Savanna saw Deneef in person.
      Within a month, Savanna began exhibiting behavioral difficulties. She
would clench her fists and tell her mother, “I can’t get what Daddy did out of
my brain,” which Heidi took to mean the domestic violence incident.
Savanna’s first-grade teacher grew concerned with her behavior and referred
her to a school social worker. Savanna told the social worker in March 2018

1     Because Deneef’s claims on appeal largely pertain to the admission of
expert testimony related to CSAAS and the court’s resulting jury instruction,
we keep the remaining background discussion brief.
                                       2
that her dad used to do bad things to her and made her touch him and lick
his private part, prompting a report to Child Protective Services (CPS).
Savanna also told her grandfather (Heidi’s father) on two occasions that
spring that Deneef walked around naked and made her touch and lick his “u-
haul,” which was what she called female and male genitalia.
      During a forensic interview with a CPS investigator in late March
2018, Savanna disclosed that Deneef filmed her while she was bathing and

used his fingers to tickle her u-haul.2 She also described an incident in
which Deneef called her into his bedroom; when she entered, he was naked
and touching his u-haul. He showed Savannah pornographic videos of him
and Heidi, put lotion on his u-haul so Savannah would not taste the “germs,”

and forced her to touch and lick his u-haul.3 The CPS investigator contacted
Detective Sean Snow at the San Diego County Sheriff’s Department.
      Savanna was interviewed by a forensic social worker in early April.
Describing the oral copulation, she again stated that Deneef showed her
sexual videos on his phone and made her lick his u-haul, but added that he
first made her fondle his penis and communicated that the oral sex felt “so
good” while looking at his phone. Savanna described a separate incident in
which Deneef “pulled” her u-haul with his fingers “gently,” so as not to “rip
it,” while saying “ooh.” When asked to describe Deneef’s penis, Savanna said
it was tattooed with fancy writing. Heidi explained that Deneef had a penile
tattoo that read, “Property of Naomi” (his ex-wife) and could only be seen
when his penis was erect; she said there was no reason for Savanna to know
about it.



2     This evidence related to count 3.
3     This evidence related to counts 1 and 2.
                                       3
      The San Diego County District Attorney charged Deneef with orally

copulating a child 10 or under (Pen. Code, § 288.7, subd. (b), count 1),4
committing a forcible lewd act through the same conduct (§ 288, subd. (b)(1),
count 2), committing a forcible lewd act by touching Savanna’s genital area
(§ 288, subd. (b)(1), count 3), and showing her harmful matter (§ 288.2, subd.
(a), count 4). All four counts were said to have occurred between August 1
and September 22, 2017 (as Savanna was starting first grade). As to counts 2
and 3, it was alleged that Deneef engaged in substantial sexual conduct
within the meaning of section 1203.066, subdivision (a)(8), rendering him
ineligible for probation. As to each count, the information specified that
Deneef had two prior serious felony convictions (§§ 667, subd. (a)(1), 1192.7,

subd. (c)), each of which constituted a prior strike.5 (§§ 667, subds. (b)−(i),
1170.12.)

      Deneef’s first jury trial ended in a mistrial.6 A second commenced in
February 2020 and involved substantially the same witnesses. Eight years
old at the time of the second trial, Savanna testified that Deneef once
urinated on her while they showered together, but could not recall any other
touching. The People accordingly relied on Savanna’s prior statements to
prove their case. Detective Snow testified that Savanna’s disclosures had
changed over time, with her previously testifying at age seven (during the
first trial) that Deneef had forced her to suck his u-haul. Savanna’s current




4     Further undesignated statutory references are to the Penal Code.
5     Deneef waived his right to a jury trial on his priors.
6     The jury foreman indicated in a note that jurors were evenly split on
count 1, split 9‒3 on counts 2 and 3, and split 7‒5 on count 4.

                                        4
testimony seemed “much more hesitant” by comparison, and she looked over
at Deneef before answering questions.
      Christina Shultz, a forensic interviewer at Palomar Health Forensic
Services, testified for the prosecution about misconceptions regarding child

molestation victims.7 Because the person who conducted Savanna’s forensic
interview at that facility had since retired, Shultz provided a general
description of the interview process at Palomar Health. Disclaiming any
familiarity with the facts, Shultz then spoke in general terms “about some
misconceptions that occur in child sexual abuse.” This evidence covered three
broad categories—why child victims may delay reporting, what disclosure
looks like when it happens, and what causes victims to submit to abuse or
maintain ties with their abusers.
      First, Shultz explained that only a third of child sexual molestation
victims actually report their abuse during childhood, and those that do often
delay. She explained that a child’s close relationship with the abuser can


7      Before trial commenced, the prosecution filed a motion in limine to
admit CSAAS-related testimony. Explaining that Savanna’s credibility
would be at issue, it argued that “general expert testimony about victims as a
class” would disabuse the jury of any notions that the abuse did not occur
given Savanna’s delayed reporting and incomplete disclosures, her apparent
lack of fear or trauma in describing events, her inability to recall specific
dates and times of the abuse, her continued affection toward Deneef, and the
lack of physical force, weapons, or threats of violence used to coerce
compliance. In addition to these specific topics, the prosecution sought to
dispel any notion that molestation did not occur because Savanna “knew her
abuser, and this was not a case of ‘stranger danger.’ ” Deneef filed a motion
in limine seeking to exclude expert testimony altogether, or at minimum,
requesting an Evidence Code section 402 hearing before the expert testified.
Granting the prosecution’s motion, the court ruled that Shultz could explain
the behaviors of victims as a class as she did in the first trial, subject to
Deneef’s ability to renew his motion or object when the evidence came in.
There were no objections during Shultz’s direct testimony.
                                        5
lead to delay. Children who experience otherwise positive relationships with
their abuser may feel guilty reporting or fear negative consequences to the
abuser or other family members. Disclosure may be triggered by different
things—older children who begin dating may say they cannot take the abuse
anymore. Other children may disclose as they better understand that what
happened was abuse, or when the offender no longer has access to them.
      Next, Shultz explored what disclosures look like when they happen. A
young child might accidentally disclose, blurting out details without
comprehending that it was abuse. But when a child intentionally decides to
report, it is not uncommon for them to make partial or incremental
disclosures to gauge how an adult will react. Shultz described disclosure as a
process rather than a single event. She explained that children may also
change how they report details over time. When young, they may report
events matter-of-factly, without appearing outwardly traumatized, but as
they get older and understand the abuse and potential consequences, they
may appear tearful. Shame and embarrassment make it particularly difficult
for children to discuss genital or oral contact and touching, especially as they
get older and better understand what occurred.
      Finally, Shultz spent some time discussing why molestation victims
comply with abuse, fail to fight back, or maintain close bonds with their
abusers. She explained that victims do not dislike everything about their
abusers and can compartmentalize the trauma. Coercion is induced not by
physical force or weapons, but instead by a grooming process by which an
abuser builds trust and gains access to a child. A victim may feel compelled
to keep silent even if the abuser does not expressly demand it.
      The defense cross-examined Shultz only briefly. Deneef’s counsel
sought to establish that anyone could fit the description of a child molestation


                                       6
victim given that disclosure could be delayed or immediate; incremental or
complete. Likewise, counsel elicited testimony bearing on Savanna’s
apparent memory lapses during trial, with Shultz explaining that a victim is

more likely to remember core instead of periphery details.8
      Outside the jury’s presence, the court expressed its intent to instruct
the jury with CALCRIM No. 1193; defense counsel replied, “No objection.”
The jury was thus instructed:
         “You have heard testimony from Christina Shultz
         regarding child sexual abuse. Christina Shultz’s testimony
         of child sexual abuse is not evidence that Defendant
         committed any of the crimes charged against him. You
         may consider this evidence only in deciding whether or not
         Savanna’s conduct was not inconsistent with the conduct of
         someone who has been molested and in evaluating the
         believability of her testimony.”
      In her closing argument, the prosecutor urged the jury to think about
who had a motive to lie versus to tell the truth, and to consider what children
lie about. She noted that Deneef’s penile tattoo was visible only when his
penis was erect, and Savanna knew something she had no reason to know.
Although the jury could not use Shultz’s testimony to decide guilt, the
prosecutor stated it could use this evidence to evaluate Savanna’s credibility.
As Shultz explained, child victims maintain ties with their abusers, disclose
when the abuser is no longer around, and may not disclose details all at once.
Victims also find it harder to discuss details of certain acts, such as oral

8     Deneef’s defense was that the molestation never occurred. During his
case-in-chief, he took the stand, admitting to being “basically a career
criminal” but denying ever molesting a child. He suggested Savanna might
have seen his erect penis when walking in on him in his bedroom or while he
was urinating, and that she might have seen pornography on Heidi’s phone.
A defense expert testified that Deneef’s test scores did not suggest a
predilection for molesting children. A former employer and a girlfriend of
Deneef’s both spoke to his good character.
                                        7
copulation and genital touching, as they get older.9 Arguing Savanna had
nothing to gain and no reason to lie, the prosecutor urged the jury to convict.
      The jury convicted Deneef as charged and found the allegations of
substantial sexual contact in counts 2 and 3 true. In a bifurcated proceeding,
Deneef admitted two prior strike and serious felony convictions. At
sentencing, the court imposed a total indeterminate term of 75 years to life,
calculated as follows: On count 1, it sentenced Deneef to 15 years to life
under section 288.7, subdivision (b), tripled for the strikes under section 667,
subdivision (e)(2)(A). On counts 2 and 3, it imposed a 10-year upper term
under section 288, subdivision (b)(1), tripled for the strikes and converted to
life terms under section 667, subdivision (e)(2)(A). The court stayed
imposition of the sentence on count 2, as well as the 5-year serious felony
enhancement attached to that count, because it rested on the same conduct
underlying count 1. It ran the indeterminate terms on counts 1 and 3
consecutively. In addition, the court imposed a 16-year determinate
sentence, consisting of the 5-year serious felony enhancements attached to
counts 1 and 3 (§ 667, subd. (a)), and a 6-year upper term on count 4
(consisting of the 3-year upper term under section 288.2, subdivision (a)(2)),
doubled for the prior strikes under section 667, subdivisions (e)(1) and
(e)(2)(C). Among other fines and fees, the court imposed a $154 criminal
justice administration fee pursuant to former Government Code section
29550.



9     Aspects of the prosecutor’s closing argument went farther, recounting
Shultz’s testimony “about how abusers groom kids” and suggesting “that
happens to be exactly what Savanna said happened.” Deneef did not object
and does not argue prosecutorial misconduct on appeal. Instead, he suggests
the prosecutor’s closing argument demonstrated prejudice from the erroneous
admission of Shultz’s testimony.
                                       8
                                 DISCUSSION
      Deneef contends that expert testimony related to CSAAS is
categorically inadmissible because it invades the province of the jury to
decide witness credibility. In a connected argument, he claims instructional
error occurred when the jury was given CALCRIM No. 1193 to construe that
expert testimony. We reject both assertions, but agree with Deneef that
recent legislative amendments require that his $154 criminal justice
administration fee be vacated.
A.    Conditional on a Proper Foundation, CSAAS-Related Evidence May Be
      Admitted for a Limited Purpose.
      Deneef makes clear that he does not challenge the trial court’s
admission of particular expert testimony by Christina Shultz, but rather
seeks “the exclusion of CSAAS evidence as a category” and believes “CSAAS
evidence should not be admitted under any set of circumstances.” As Deneef
suggests, this claim presents a question of law and fails under guiding
precedent.
      More than thirty years ago, this court confronted the admissibility of
“child sexual assault accommodation syndrome” evidence in People v. Bowker
(1988) 203 Cal.App.3d 385 (Bowker). Over defense objection at trial, the
prosecution had examined a psychologist who described in detail five stages
of a “syndrome” common in child molestation cases—secrecy, helplessness,
entrapment and accommodation, delayed disclosure, and retraction. The
expert opined that molestation victims might question whether they would be
believed if they reported, and that it was common for victims to make
inconsistent reports. (Id. at pp. 389−390.) Defendant claimed evidentiary
error on appeal.
      To evaluate his claim, we reviewed People v. Bledsoe (1984) 36 Cal.3d
236 (Bledsoe), which addressed the admissibility of expert testimony

                                       9
regarding trauma reactions that are common among rape victims. Bledsoe
held such testimony was inadmissible to prove that rape had, in fact,
occurred. (Id. at p. 251.) Unlike fingerprints or blood tests, the rape-trauma
syndrome was designed not as an investigatory or diagnostic tool, but rather
as a therapeutic device to identify, predict, and treat emotional problems
experienced by rape counselors’ clients or patients. (Id. at pp. 249−250.)
Nevertheless, the court reasoned that related evidence might be relevant to
disabuse “the jury of some widely held misconceptions about rape and rape
victims, so that it may evaluate the evidence free of the constraints of popular
myths.” (Id. at pp. 247−248.)
      We construed Bledsoe “to reject the use of CSAAS evidence as a
predictor of child abuse.” (Bowker, supra, 203 Cal.App.3d at p. 393.) Not
only did this bar an expert from applying CSAAS theories to conclude the
victim was molested, but it also prohibited “ ‘general’ testimony describing
the components of the syndrome in such a way as to allow the jury to apply
the syndrome to the facts of the case and conclude the child was sexually
abused.” (Ibid.) We explained that the latter might present a particular
danger, with jurors unaware that attributes common among molestation
victims are “also found in significant numbers of children who have not been
molested.” (Ibid.) It was thus error for the psychologist to describe CSAAS
components in a way that “constructed a ‘scientific’ framework into which the
jury could pigeonhole[ ] the facts of the case.” (Id. at p. 395; see also People v.
Clotfelter (2021) 65 Cal.App.5th 30, 64 (Clotfelter) [prosecutor’s use of expert
testimony invited an impermissible leap that the children were victims of the
charged crimes].)
      Yet we did not hold that any evidence related to CSAAS was
categorically inadmissible. Instead, consistent with the Supreme Court’s


                                        10
analysis in Bledsoe, we permitted admission for the limited purpose of
demonstrating that reactions by the complaining witness “are not
inconsistent with having been molested.” (Bowker, supra, 203 Cal.App.3d at
p. 394.) We explained that the People bore the burden to identify a specific
myth or misconception actually suggested by the evidence that the proffered

expert testimony was designed to rebut. (Id. at pp. 393−394.)10 “For
instance, where a child delays a significant period of time before reporting an
incident or pattern of abuse, an expert could testify that such delayed
reporting is not inconsistent with the secretive environment often created by
an abuser who occupies a position of trust. Where an alleged victim recants
his story in whole or in part, a psychologist could testify on the basis of past
research that such behavior is not an uncommon response for an abused child
who is seeking to remove himself or herself from the pressure created by
police investigations and subsequent court proceedings.” (Bowker, at p. 394.)
Profile evidence describing the behaviors of a typical child molester falls




10    Consistent with the suggestion in Bowker (203 Cal.App.3d at
pp. 393−394 & fn. 9), later authorities have held that with an appropriate
foundation expert testimony concerning CSAAS may be presented in the
prosecution’s case-in-chief rather than in rebuttal. (People v. Patino (1994)
26 Cal.App.4th 1737, 1745; see also People v. Housley (1992) 6 Cal.App.4th
947, 956.)
                                       11
outside this admissibility framework.11 And where a case presents no
danger of jury confusion, “there is simply no need for the expert testimony.”
(Bowker, at p. 394; see Clotfelter, supra, 65 Cal.App.5th at pp. 64−65
[CSAAS-related testimony inadmissible as to prior sex crimes for which
victims did not delay reporting or recant, and defendant did not question
victim credibility].)
      The California Supreme Court approved our approach in People v.
McAlpin (1991) 53 Cal.3d 1289 (McAlpin), which dealt with expert testimony
explaining why parents might refrain from reporting known child molestation
to law enforcement. Citing Bowker and other cases, McAlpin observed that
“expert testimony on the common reactions of child molestation victims is not
admissible to prove that the complaining witness has in fact been sexually
abused; [but] it is admissible to rehabilitate such witness’s credibility when
the defendant suggests that the child’s conduct after the incident—e.g., a
delay in reporting—is inconsistent with his or her testimony claiming
molestation.” (McAlpin, at p. 1300.) The court went on to explain that
rehabilitative testimony was “ ‘needed to disabuse jurors of commonly held
misconceptions about child sexual abuse, and to explain the emotional



11     Shultz’s testimony in this case may have sometimes veered into
offering a profile of child molesters rather than addressing myths or
misconceptions about child victims bearing on their credibility. For example,
in describing how grooming might coerce compliance, Shultz explained that a
sex offender’s “goal is to try to isolate that child,” build trust, and make “that
child feel important and special” before crossing physical boundaries. She
suggested that an abuser might start talking to a victim about sex or show
pornography to desensitize them or progress over time into more severe
sexual contact. She further opined that molesters “want to find the kid that’s
not going to tell . . . that they can keep compliant.” Deneef did not object and,
rather than challenge aspects of Shultz’s testimony on appeal, claims
CSAAS-related evidence is categorically inadmissible.
                                       12
antecedents of abused children’s seemingly self-impeaching behavior.’ ” (Id.
at p. 1301.)
      Asking that we adopt a different view, Deneef cites a Kentucky
Supreme Court decision categorically barring the admission of CSAAS-
related evidence. (King v. Commonwealth (Ky. 2015) 472 S.W.3d 523,
528−530.) But as he concedes, most jurisdictions have instead “rendered
decisions that are consistent with McAlpin.” (People v. Munch (2020) 52
Cal.App.5th 464, 472 (Munch); see e.g., People v. Beckley (Mich. 1990) 456
N.W.2d 391, 399 [“evidence of behavioral patterns of sexually abused children
is admissible ‘for the narrow purpose of rebutting an inference that a
complainant’s postincident behavior was inconsistent with that of an actual
victim of sexual abuse, incest or rape’ ”]; People v. Williams (N.Y. 2013) 987
N.E.2d 260, 263 [expert testimony is admissible “ ‘to explain behavior of a
victim that might appear unusual or that jurors may not be expected to
understand’ ”].) As the Appeals Court of Massachusetts summarized, expert
testimony is admissible where it “explains to the jury that child abuse victims
may behave in ways that to lay persons may seem illogical. The jury may
then factor that advice into its deliberation, while still preserving its role as
the ultimate decision maker with respect to child witnesses’ credibility. On
the other hand, expert testimony that describes what a typical victim looks or
acts like, and that suggests that child victims in a particular case have acted
typically when compared to a ‘norm’ of child victims, may not be admitted.”
(Commonwealth v. Deloney (Mass.App. 2003) 794 N.E.2d 613, 621‒622.)
      Deneef suggests that the admission of expert testimony regarding
CSAAS violates Evidence Code section 801, subdivision (a) because it “is not
helpful to the trier of fact . . . and invades the province of the jury to decide
credibility.” That statute permits expert testimony if “[r]elated to a subject


                                        13
that is sufficiently beyond common experience that the opinion of an expert
would assist the trier of fact.” (Evid. Code, § 801, subd. (a).) But “ ‘[t]he jury
need not be wholly ignorant of the subject matter of the opinion in order to
justify its admission,’ ” and expert testimony will be excluded under this
statute “ ‘only when it would add nothing at all to the jury’s common fund of
information, i.e., when “the subject of inquiry is one of such common
knowledge that men of ordinary education could reach a conclusion as
intelligently as the witness” ’ [citation].” (McAlpin, supra, 53 Cal.3d at
pp. 1299‒1300.) For similar reasons that McAlpin found expert testimony
explaining parental failure to report relevant, testimony explaining why
children may delay reporting or make inconsistent or partial disclosures
would, in the appropriate case, “ ‘assist the trier of fact’ (Evid. Code, § 801,
subd. (a)) by giving jurors information they needed to objectively evaluate
[a complaining witness’s] credibility.” (McAlpin, at p. 1302.)
      In short, unless and until the Supreme Court revisits McAlpin, stare
decisis requires us to reject Deneef’s claim that expert testimony related to
CSAAS is categorically inadmissible. (Auto Equity Sales, Inc. v. Superior
Court (1962) 57 Cal.2d 450, 455; see, e.g., Munch, supra, 52 Cal.App.5th at
p. 468 [“CSAAS evidence has been admitted by the courts of this state since
the 1991 McAlpin decision.”].) Instead, reaffirming the strict limits we placed
on such evidence in Bowker, expert testimony may be admitted where it is
tailored to disabusing jurors of myths or misconceptions regarding
molestation victims suggested by the evidence that might rationally bear on
the complaining witness’s credibility. Because we find no error, we do not
reach Deneef’s claim that in a close case such as this, the admission of
Shultz’s testimony was prejudicial.




                                        14
B.    No Instructional Error Occurred.
      Deneef argues the court erred by instructing the jury with CALCRIM
No. 1193 to evaluate Shultz’s testimony. He contends that in a case turning
on Savanna’s credibility, the instruction indirectly invited jurors to consider
the testimony to prove Deneef’s guilt vis-à-vis Savanna’s credibility and
impermissibly lessened the prosecution’s burden of proof. Suffice to say, we
agree with courts that have rejected identical claims. (People v. Lapenias
(2021) 67 Cal.App.5th 162, 175−176; Munch, supra, 52 Cal.App.5th at
pp. 473−474; People v. Gonzales (2017) 16 Cal.App.5th 494, 504.) Where
CSAAS-related testimony is appropriately tailored to dispel a myth or
misconception bearing on the complaining witness’s credibility, CALCRIM
No. 1193 properly directs the jury to consider it for that limited credibility
purpose and not in deciding whether molestation in fact occurred.
C.    The $154 Criminal Justice Administration Fee Must Be Vacated.
      As of July 1, 2021, the provision under which the trial court ordered
Deneef to pay a $154 criminal justice administration fee (commonly referred
to as a “booking fee”) was repealed. (Stats. 2020, ch. 92, § 22 (Assem. Bill

No. 1869) [deleting Gov. Code, § 29550, former subdivision (c)].)12 Deneef
argues that under In re Estrada (1965) 63 Cal.2d 740, he is entitled to
retroactive application of the amended statute and asks us to strike the fee.
The People respond that as of July 1, 2021, the fee became uncollectable


12    In enacting Assembly Bill No. 1869, the Legislature sought “to
eliminate the range of administrative fees that agencies and courts are
authorized to impose to fund elements of the criminal legal system and to
eliminate all outstanding debt incurred as a result of the imposition of
administrative fees.” (Stats. 2020, ch. 92, § 2.) The bill “abrogated the
authority to impose and collect 23 different administrative fees” (People v.
Greeley (2021) 70 Cal.App.5th 609, 626 (Greeley)), including as relevant here,
the criminal justice administration fee.
                                       15
pursuant to Government Code section 6111, conferring “automatic relief”
without further need for action by this court.
      We recently addressed this issue in People v. Lopez-Vinck (2021) 68
Cal.App.5th 945, 953−954 as to a virtually identical criminal justice
administration fee imposed under Government Code former section 29550.1,
which was also repealed by Assembly Bill No. 1869. Because the same
legislation that repealed this fee enacted Government Code section 6111 to
address fees that remain outstanding as of July 1, 2021, we held that the
Estrada rule did not apply. (Lopez-Vinck, at p. 953.) We did not, however,
accept the People’s view that the judgment could simply be affirmed.
Government Code section 6111, subdivision (a) not only made outstanding
amounts uncollectable, but also provided that “ ‘any portion of a judgment
imposing those costs shall be vacated.’ ” (Lopez-Vinck, at p. 953 [quoting
statute].) We decided this meant that the criminal justice administration fee
in that case had to be vacated. The Sixth Appellate District recently reached
the same conclusion. (Greeley, supra, 70 Cal.App.5th at pp. 626‒627.)
Consistent with our approach in Lopez-Vinck, we vacate any balance of costs
imposed pursuant to Government Code section 29550, former subdivision (c)
that remains unpaid as of July 1, 2021.




                                      16
                               DISPOSITION
     The portion of the criminal justice administration fee imposed by the
court pursuant to Government Code section 29550 that remains unpaid as of
July 1, 2021 is vacated. As so modified, the judgment is affirmed. The
matter is remanded for the court to amend the abstract of judgment to reflect
this fee vacatur and forward a copy of the same to the Department of
Corrections and Rehabilitation.



                                                                    DATO, J.
WE CONCUR:



McCONNELL, P. J.



DO, J.




                                     17